—Order, Supreme Court, New York County (Walter Tolub, J.), entered May 7, 1997, which, inter alia, granted defendant’s motion for summary judgment dismissing the first three causes of action and his motion to dismiss the remainder of the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The parties entered into a settlement agreement in New Hampshire in 1987, which agreement was incorporated, but not merged, in the subsequent judgment of divorce in that State.
Plaintiff was properly precluded from collaterally attacking the parties’ settlement agreement since, as a threshold matter, she failed to demonstrate, even to the extent necessary to sustain her action beyond the pleading stage, that the foreign divorce judgment, incorporating the settlement agreement, had been fraudulently obtained (Greschler v Greschler, 51 NY2d 368; Kaufman v Kaufman, 127 AD2d 463).
We have considered plaintiffs remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.